 TARGETSTORES, INC.561Target Stores,Inc. and Teamsters Local No. 359, Af-filiatedWith International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica.Case 18-CA-4488July 28, 1975DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, AND PENELLOUpon a charge filed on February 28, 1975, Team-stersLocal No. 359, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, herein called theUnion, and duly served on Target Stores, Inc., hereincalled the Respondent, the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 18, issued a complaint on March18, 1975, against Respondent,allegingthat Respon-dent had engaged in and was engaging in unfair la-bor practices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended. Cop-ies of the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on November 21,1974, following a Board election in Case 18-RC-10031 the Union was duly certified as theexclusivecollective-bargainingrepresentativeofRespondent's employees in the unit found appropri-ate;' and that, commencing on or about February 14,1975, and at all times thereafter, Respondent has re-fused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bargain-ing representative, although the Union has requestedand is requesting it to do so. On April 11, 1975, Re-spondent filed its answer to the complaint admittingin part, and denying in part, the allegations in thecomplaint,and raising affirmative defenses.On April 23, 1975, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on May 5, 1975, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgment'Official notice is taken of the record in the representation proceeding,Case 18-RC-10031,as the term"record" is defined in Secs.102.68 and102.69(g) of the Board'sRules and Regulations,Series 8, as amended. SeeLTV Electrosystems,Inc.,166 NLRB 938 (1967), enfd.388 F.2d 683 (C.A. 4,1968);Golden Age BeverageCo.,167 NLRB 151 (1967),enfd.415 F.2d 26(C.A. 5, 1969);Intertype Co v. Penello,269 F.Supp.573 (D.C. Va., 1967);Follett Corp.,164 NLRB378 (1967),enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA.should not be granted. Respondent thereafter filed aresponse in opposition to the Motion for SummaryJudgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theMotion for Summary Judgment, Respondent, in sub-stance, denies the representative status of the Unionbecause the unit specified is not appropriate and be-cause the Regional Director erred in denying a hear-ing onitsobjections to the election in Case 18-RC-10031 based on an allegedly incomplete investi-gation which left substantial issues unresolved. In itsresponse to the Motion for Summary Judgment, Re-spondent further alleges it has had no opportunity toparticipate in an adversary proceeding and that thesummary judgment proceeding, absent a hearing onthe substantial and material issues raised both beforeand now, denies it due process. Counsel for the Gen-eralCounsel contends that summary judgmentshould be granted because there are no issues of dis-puted fact warranting a hearing.Our review of the record, including that of the rep-resentation case, reveals that after a hearing the Act-ing Regional Director for Region 18 issued a Deci-sion and Direction of Election in which he found theappropriate unit after considering the contentions ofthe parties, rulings of the Hearing Officer, and therecord from a previous proceeding between the sameparties.The Respondent filed a request for review,attacking the unit found to be appropriate. On Sep-tember 5, 1974, the Board denied the request for re-view as it raised no substantial issues warranting re-view.On September 6, 1974, an election. was conductedin which 70 votes were cast in favor of the Union and68 against.Thereafter, the Respondent filed timelyobjections alleging, in substance, numerous unionmisrepresentations, improper union conduct immedi-ately prior to and during the election, and alterationof a Respondent bulletin. The Regional Director, af-ter conducting an investigation, issued a Supplemen-talDecision and Certification of Representative inwhich he found Respondent's objections failed toraise any substantial or materialissues,overruled theobjections in their entirety, and certified the Union.Thereafter,Respondent filed a request for reviewagainasserting its objections to the election,alleging 562DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Regional Director failed to take into account thecumulative effect of the misrepresentations, and ask-ing for a hearing because allegedly there existed sub-stantial and material issues.On January 6, 1975, theBoard denied the request for review on the groundsthat it raised no substantial issues warranting review.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issueswhich were or could have been litigated ina prior representation proceeding'All issues raised by the Respondent in this pro-ceeding were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does itallege that any special circumstances exist hereinwhich would require the Board to reexamine the de-cisionmade in the representation proceeding. Wetherefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.Respondent now contends that it is being denieddue process in both the denial of a hearing on itsobjections and in this summary judgment proceedingwhere there is no hearing.Itargues that at somepoint it must be permitted to present evidence andexamine and cross-examine witnesses in an adversaryhearing.We find no merit in this contention. TheRespondent's request for review attacking the unitdetermination and the overruling of its objections tothe election were denied by the Board on the groundsthat neither raised any substantial issues warrantingreview. By such denials, the Board necessarily foundthat the Respondent raised no issue requiring an evi-dentiary hearing.' Further, due process does not re-quire an evidentiary hearing in this summary judg-ment proceeding because the only issues raisedherein by the Respondent are the same issues whichwere raised and considered in the underlying repre-sentation case. In any event, we again conclude thatthe matters raised do not warrant a hearing.4 Accord-ingly, we shall grant the Motion for Summary Judg-ment.On the basis of the entire record, the Board makesthe following:2 SeePittsburgh Plate GlassCo v N.L.R B,313 U.S. 146, 162(1941);Rules and Regulations of the Board, Secs. 102 67(f) and 102.69(c).3Big Three Industries,Inc.,FormerlyBig Three Industrial Gas & Equip-ment Co.,214 NLRB No. 104 (1974),RaubSupply Company,215 NLRB No75 (1974).eWells Fargo Alarm Services A Division of Baker Industries,Inc, 218NLRB No25 (1975)FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTTarget Stores,Inc., aMinnesota corporation, at alltimesmaterial herein, has maintained its principaloffice and place of business in Minneapolis, Minne-sota,where it is engaged in the retailsale of generalmerchandise, and has maintained and operated a dis-tribution center in Fridley,Minnesota. During thepast calendar year, a representative period, Respon-dent, in the course and conduct of its business opera-tions,derived gross revenuesin excessof $500,000and annually purchased and received goods valuedin excessof $50,000 which were transported and de-livered to said place of business in Minnesota direct-ly from points located outside Minnesota.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning ofSection 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.II.THE LABORORGANIZATION INVOLVEDTeamsters Local No. 359, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, is a labor organi-zation within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All warehouse employees, maintenance employ-ees, and janitors at the Employer's distributioncenter at Fridley,Minnesota, including receiv-ing employees, receiving office clerical employ-ees, checkers, markers, ticketers, warehousemen,stock men, inventory control clerical employees,shipping employees, shipping office employees,maintenance men, janitors, the day matron, andclerical employees in the purchasing agent's of-fice; excluding employees subordinate to the di-rector of information systems, office clerical em-ployees, traffic department employees, accountspayable and inventory accounting employees,employees of the Minnesota district offices, ca- TARGET STORES, INC.sual employees,dailyextra employees regularlyscheduled to work less than 15 hours per week,guards and supervisors as defined in the Act.2.The certificationOn September6, 1974,a majority of the employeesof Respondent in said unit,in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 18, designatedthe Unionas theirrepresentative for the purpose of collective bargain-ing with the Respondent.The Unionwas certified asthe collective-bargaining representative of the em-ployees in said unit on November21, 1974,and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) ofthe Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about February 3, 1975, and atall times thereafter, the Union has requested the Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about February 14, 1975, and continuing at alltimes thereafter to date,the Respondent has refused,and continues to refuse,to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unit.Accordingly, we find that the Respondent has,since February 14, 1975, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above,have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, upon563request,bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit,and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the periodprovided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company,Inc.,136NLRB785 (1962);CommerceCompanyd/b/a LamarHotel,140 NLRB 226, 229(1962), enfd.328 F.2d 600(C.A. 5, 1964),cert.denied 379 U.S. 817 (1964);Bur-nettConstructionCompany,149NLRB 1419, 1421(1964), enfd.350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record,makes the following:CONCLUSIONS OF LAW1.Target Stores,Inc., isan employerengaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.Teamsters Local No. 359, affiliated with Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) ofthe Act.3.Allwarehouse employees,maintenance em-ployees, and janitors at the Employer's distributioncenter at Fridley, Minnesota, including receiving em-ployees, receiving office clerical employees, checkers,markers, ticketers, warehousemen, stock men, inven-tory control clerical employees, shipping employees,shipping office employees, maintenance men, jani-tors, the day matron, and clerical employees in thepurchasing agent's office; excluding employees sub-ordinate to the director of information systems, of-fice clerical employees, traffic department employ-ees,accounts payable and inventory accountingemployees, employees of the Minnesota district of-fices, casual employees, daily extra employees regu-larly scheduled to work less than 15 hours per week,guards and supervisors as defined in the Act, consti-tute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4.Since November 21, 1974, the above-named la-bor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act. 564DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.By refusing on or about February 14, 1975, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin themeaning of Section8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lations Board hereby orders that Respondent, TargetStores, Inc., Fridley,Minnesota, its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Teamsters Local No.359, affiliatedwith International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, as the exclusive bargaining representa-tive of its employees in the following appropriateunit:All warehouse employees,maintenanceemploy-ees, and janitors at the Employer's distributioncenter at Fridley, Minnesota, including receiv-ing employees, receiving office clerical employ-ees, checkers, markers, ticketers, warehousemen,stock men, inventory control clerical employees,shipping employees, shipping office employees,maintenance men, janitors, the day matron, andclerical employees in the purchasing agent's of-fice; excluding employees subordinate to the di-rector of information systems, office clerical em-ployees, traffic department employees, accountspayable and inventory accounting employees,employees of the Minnesota district offices, ca-sual employees, daily extra employees regularlyscheduled to work less than 15 hours per week,guards and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Fridley,Minnesota, distributioncenter copies of the attached notice marked "Appen-dix." S Copies of said notice, on forms provided bythe Regional Director for Region 18, after being dulysigned by Respondent's representative, shall be post-ed by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any othermaterial.(c)Notify the Regional Director for Region 18, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.5In the event that this Order is enforced by a Judgment of a UnitedStates Courtof Appeals,the words in the notice reading"Posted by Orderof theNational LaborRelations Board"shall read"Posted Pursuant to aJudgment of the United StatesCourt of AppealsEnforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTrefuseto bargain collectivelyconcerningrates of pay,wages,hours, and otherterms and conditions of employment withTeamsters Local No. 359, affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditionsof employment, and, if an understanding is TARGET STORES, INC.reached,embody such understanding in a signedagreement.The bargaining unit is:All warehouse employees,maintenance em-ployees,and janitors at the Employer's distri-bution center at Fridley,Minnesota,includingreceiving employees,receiving office clericalemployees,checkers,markers,ticketers, ware-housemen,stock men, inventory control cleri-cal employees,shipping employees,shippingoffice employees,maintenance men, janitors,the day matron,and clerical employees in the565purchasing agent's office; excludingemploy-ees subordinateto the directorof informationsystems,office clerical employees, traffic de-partmentemployees, accountspayable andinventoryaccounting employees, employeesof theMinnesotadistrictoffices, casual em-ployees,dailyextraemployees regularlyscheduledtowork lessthan15 hours perweek,guards andsupervisorsas defined in theAct.TARGET STORES, INC.